 



EXHIBIT 10.8
 

NILT TRUST,
as Transferor,
and
NISSAN AUTO LEASING LLC II,
as Transferee
 

SUBI CERTIFICATE
TRANSFER AGREEMENT
Dated as of April 23, 2008
 
     
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE ONE DEFINITIONS
    2  
Section 1.01 Definitions
    2  
Section 1.02 Interpretive Provisions
    2    
ARTICLE TWO TRANSFER OF 2008-A SUBI CERTIFICATE
    3  
Section 2.01 Transfer of 2008-A SUBI Certificate
    3  
Section 2.02 True Sale
    3  
Section 2.03 Representations and Warranties of the Transferor and the Transferee
    4  
Section 2.04 Financing Statement and Books and Records
    7  
Section 2.05 Acceptance by the Transferee
    7  
Section 2.06 Release of Claims
    7    
ARTICLE THREE MISCELLANEOUS
    8  
Section 3.01 Amendment
    8  
Section 3.02 Governing Law
    9  
Section 3.03 Severability
    9  
Section 3.04 Binding Effect
    9  
Section 3.05 Headings
    10  
Section 3.06 Counterparts
    10  
Section 3.07 Further Assurances
    10  
Section 3.08 Third-Party Beneficiaries
    10  
Section 3.09 No Petition
    10  
Section 3.10 No Recourse
    10    
Schedule I Perfection Representations, Warranties and Covenants
       

 



--------------------------------------------------------------------------------



 



SUBI CERTIFICATE TRANSFER AGREEMENT
     This SUBI Certificate Transfer Agreement, dated as of April 23, 2008 (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), is between NILT Trust, a Delaware statutory trust (“NILT Trust”),
as transferor (the “Transferor”), and Nissan Auto Leasing LLC II, a Delaware
limited liability company (“NALL II”), as transferee (the “Transferee”).
RECITALS
     A. Nissan-Infiniti LT (the “Titling Trust”) is a Delaware statutory trust
governed by the Amended and Restated Trust and Servicing Agreement, dated as of
August 26, 1998 (the “Titling Trust Agreement”), by and among, the NILT Trust,
as grantor and initial beneficiary (in such capacity, the “Grantor” and the “UTI
Beneficiary,” respectively), Nissan Motor Acceptance Corporation, a California
corporation (“NMAC”), as servicer (the “Servicer”), Wilmington Trust Company, a
Delaware banking corporation (“Wilmington Trust”), as Delaware trustee (the
“Delaware Trustee”), NILT, Inc., a Delaware corporation, as trustee (the
“Trustee”), and U.S. Bank National Association, a national banking association
(“U.S. Bank”), as trust agent (the “Trust Agent”);
     B. Pursuant to the Titling Trust Agreement, the purposes of the Titling
Trust include taking assignments and conveyances of and holding in trust various
assets (the “Trust Assets”);
     C. The Grantor, the UTI Beneficiary, the Servicer, the Trustee, the
Delaware Trustee and the Trust Agent are entering into the 2008-A SUBI
Supplement, dated as of April 23, 2008 (the “2008-A SUBI Supplement”, and
together with the Titling Trust Agreement, the “SUBI Trust Agreement”), to
(i) establish a special unit of beneficial interest, the “2008-A SUBI” and
(ii) identify and allocate certain Trust Assets to the 2008-A SUBI;
     D. Pursuant to the SUBI Trust Agreement a separate portfolio of leases (the
“2008-A Leases”), the vehicles that are leased under the 2008-A Leases (the
“2008-A Vehicles”), and certain other related Trust Assets have been allocated
to the 2008-A SUBI;
     E. The Titling Trust has issued a certificate evidencing a 100% beneficial
interest in the 2008-A SUBI (the “2008-A SUBI Certificate”) to the Transferor;
     F. The Transferor and the Transferee desire to provide for the sale,
transfer and assignment by the Transferor to the Transferee, without recourse,
of all of the Transferor’s right, title and interest in and to the 2008-A SUBI
Certificate; and
     G. Immediately after the transfer and assignment of the 2008-A SUBI
Certificate to the Transferee, the Transferee shall sell, transfer, and assign
all of its right, title and interest in the 2008-A SUBI Certificate to the
Nissan Auto Lease Trust 2008-A in connection with a securitization.
SUBI Certificate Transfer Agreement

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual agreements herein contained,
and of other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
ARTICLE ONE
DEFINITIONS
     Section 1.01 Definitions. Capitalized terms used herein that are not
otherwise defined shall have the meanings ascribed thereto in the Agreement of
Definitions, dated as of April 23, 2008, by and among Nissan Auto Lease Trust
2008-A, as issuer (the “Issuing Entity”), NILT Trust, as Grantor and Initial
Beneficiary, the Titling Trust, NMAC, in its individual capacity, as Servicer
and as administrative agent (in such capacity, the “Administrative Agent”), NALL
II, the Trustee, Wilmington Trust, as Delaware Trustee and owner trustee (in
such capacity, the “Owner Trustee”) and U.S. Bank, as Trust Agent and indenture
trustee (in such capacity, the “Indenture Trustee”).
     Section 1.02 Interpretive Provisions. For all purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
(i) terms used in this Agreement include, as appropriate, all genders and the
plural as well as the singular, (ii) references to words such as “herein”,
“hereof”, and the like shall refer to this Agreement as a whole and not to any
particular part, Article, or Section within this Agreement, (iii) the term
“include” and all variations thereof shall mean “include without limitation”,
(iv) the term “or” shall include “and/or”, (v) the term “proceeds” shall have
the meaning ascribed thereto in the UCC and (vi) any defined term that relates
to a document shall include within its definition any amendments, modifications,
renewals, restatements, extensions, supplements, or substitutions that have been
or are hereafter executed and delivered in accordance with the terms thereof,
except that references to the SUBI Trust Agreement include only such items as
relate to the 2008-A SUBI and the Titling Trust.
     Any reference in this Agreement to any agreement means such agreement as it
may be amended, restated, supplemented (only to the extent such agreement as
supplemented relates to the Notes), or otherwise modified from time to time,
except that references to the SUBI Trust Agreement include only such items as
relate to the 2008-A SUBI and the Titling Trust. Any reference in this Agreement
to any law, statute, regulation, rule, or other legislative action shall mean
such law, statute, regulation, rule, or other legislative action as amended,
supplemented, or otherwise modified from time to time, and shall include any
rule or regulation promulgated thereunder. Any reference in this Agreement to a
Person shall include the successor or permitted assignee of such Person.
SUBI Certificate Transfer Agreement

2



--------------------------------------------------------------------------------



 



ARTICLE TWO
TRANSFER OF 2008-A SUBI CERTIFICATE
     Section 2.01 Transfer of 2008-A SUBI Certificate.
     In consideration of the Transferee’s delivery to, or upon the order of, the
Transferor of $550,081,594.75 (the “Transfer Price”) consisting of
$527,357,594.75 in cash by federal wire transfer (same day) funds, of which an
amount equal to approximately 9.871296% of the Transfer Price will represent the
proceeds of a capital contribution from NMAC to the Transferee, and delivery of
the Class A-4 Notes, the Transferor hereby absolutely sells, transfers, assigns
and otherwise conveys to the Transferee, without recourse, and the Transferee
does hereby purchase and acquire, as of the date set forth above, all of the
Transferor’s right, title and interest in and to the following (collectively,
the “Assets”):
     (i) the 2008-A SUBI Certificate and the interest in the 2008-A SUBI
represented thereby, including all monies due and paid or to become due and paid
or payable thereon or in respect thereof after the Cutoff Date;
     (ii) all of the Transferor’s rights and benefits as holder of the 2008-A
SUBI Certificate under the Servicing Agreement and the SUBI Trust Agreement;
     (iii) the right to realize upon any property that underlies or may be
deemed to secure the interest in the 2008-A SUBI represented by the 2008-A SUBI
Certificate, as granted in the 2008-A SUBI Supplement and in the 2008-A SUBI
Certificate;
     (iv) all general intangibles, chattel paper, instruments, documents, money,
deposit accounts, certificates of deposit, securities accounts, investment
property, financial assets, goods, letters of credit, letters of credit rights,
advices of credit and uncertificated securities, and other property consisting
of, arising from, or relating or credited to the foregoing; and
     (v) all cash and non-cash proceeds of all of the foregoing.
     Section 2.02 True Sale. The parties hereto intend that the sale, transfer,
and assignment of the Assets constitutes a true sale and assignment of the
Assets such that any interest in and title to the Assets would not be property
of the Transferor’s estate in the event that the Transferor becomes a debtor in
a case under any bankruptcy law. To the extent that the conveyance of the Assets
hereunder is characterized by a court or similar governmental authority as a
financing (i) it is intended by the Transferor and the Transferee that the
interest conveyed constitutes a grant of a security interest under the UCC as in
effect in the State of Delaware by the Transferor to the Transferee to secure
the Transfer Price to the Transferor, which security interest shall be perfected
and of a first priority, (ii) the Transferor hereby grants to the Transferee a
security interest in all of its right, title, and privilege and interest in and
to the Assets and the parties hereto agree that this Agreement constitutes a
“security agreement” under all applicable laws and (iii) the possession by the
Transferee or its agent of the 2008-A SUBI Certificate shall be
SUBI Certificate Transfer Agreement

3



--------------------------------------------------------------------------------



 



deemed to be “possession by the secured party” or possession by the purchaser or
a Person designated by such purchaser, for purposes of perfecting the security
interest pursuant to the New York UCC and the UCC of any other applicable
jurisdiction.
     Section 2.03 Representations and Warranties of the Transferor and the
Transferee.
     (a) The Transferor hereby represents and warrants to the Transferee as of
the date of this Agreement and the Closing Date that:
     (i) Organization and Good Standing. The Transferor is a statutory trust
duly formed, validly existing, and in good standing under the laws of the State
of Delaware, and has the power and the authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and shall have, power,
authority and legal right to acquire, own and sell the Assets.
     (ii) Due Qualification. The Transferor is duly qualified to do business as
a foreign business trust in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
property or the conduct of its business shall require such qualifications,
except where the failure to have any such license, approval, or qualification
would not have a Material Adverse Effect on the Transferor.
     (iii) Power and Authority. The Transferor has the power and authority to
execute and deliver this Agreement and to carry out its terms; and the
execution, delivery, and performance of this Agreement has been duly authorized
by the Transferor by all necessary action.
     (iv) Binding Obligation. This Agreement constitutes a legal, valid, and
binding obligation of the Transferor, enforceable against it in accordance with
its terms, except as enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization, moratorium, liquidation, or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.
     (v) No Violation. The execution, delivery, and performance by the
Transferor of this Agreement, the consummation of the transactions contemplated
by this Agreement, and the fulfillment of the terms hereof do not (A) conflict
with, or result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time) a default under the
Transferor’s trust agreement; (B) conflict with or breach any of the material
terms or provisions of, or constitute (with or without notice or lapse of time)
a default under, any indenture, agreement or other instrument to which the
Transferor is a party or by which it may be bound or any of its properties are
subject; (C) result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms
SUBI Certificate Transfer Agreement

4



--------------------------------------------------------------------------------



 



of any material indenture, agreement, or other instrument (other than as
permitted by the Basic Documents); (D) violate any law or, to the knowledge of
the Transferor, any order, rule, or regulation applicable to it or its
properties; or (E) contravene, violate, or result in a default under any
judgment, injunction, order, decree, or other instrument of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Transferor or any of its
properties, except to the extent that such contravention, violation, or default
would not be likely to have a Material Adverse Effect.
     (vi) No Proceedings. There are no proceedings in which the Transferor has
been served or, to the knowledge of the Transferor, proceedings or
investigations that are pending or threatened in each case against the
Transferor, before any court, regulatory body, administrative agency or other
tribunal, or governmental instrumentality (A) asserting the invalidity of this
Agreement, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Basic Document (C) seeking any
determination or ruling that, in the reasonable judgment of the Transferor,
would materially and adversely affect the performance by the Transferor of its
obligations under this Agreement.
     (vii) Title to 2008-A SUBI Certificate. Immediately prior to the transfer
of the 2008-A SUBI Certificate pursuant to this Agreement, the Transferor (A) is
the true and lawful owner of the 2008-A SUBI Certificate and it has the legal
right to transfer the 2008-A SUBI Certificate, (B) has good and valid title to
the 2008-A SUBI Certificate and the 2008-A SUBI Certificate is on the date
hereof free and clear of all Liens and (C) will convey good, valid, and
indefeasible title to the 2008-A SUBI Certificate to the Transferee under this
Agreement.
     (b) Perfection Representations. The representations, warranties and
covenants set forth on Schedule I hereto shall be a part of this Agreement for
all purposes. Notwithstanding any other provision of this Agreement or any other
Basic Document, the perfection representations contained in Schedule I shall be
continuing, and remain in full force and effect until such time as all
obligations under the Indenture have been finally and fully paid and performed.
The parties to this Agreement: (i) shall not waive any of the perfection
representations contained in Schedule I; (ii) shall provide the Rating Agencies
with prompt written notice of any breach of perfection representations contained
in Schedule I; and (iii) shall not waive a breach of any of the perfection
representations contained in Schedule I.
     (c) The Transferee hereby represents and warrants to the Transferor as of
the date of this Agreement and the Closing Date that:
     (i) Organization and Good Standing. The Transferee is a limited liability
company duly organized, validly existing, and in good standing under the laws of
the State of Delaware, has the power and the authority to own its properties and
to conduct its business as such properties are currently owned and
SUBI Certificate Transfer Agreement

5



--------------------------------------------------------------------------------



 



such business is presently conducted, and had at all relevant times, and shall
have, power, authority, and legal right to acquire, own and sell the Assets.
     (ii) Due Qualification. The Transferee is duly qualified to do business as
a foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of property or the conduct of its business shall require such
qualifications, except where the failure to have any such license, approval or
qualification would not have a Material Adverse Effect on the Transferee.
     (iii) Power and Authority. The Transferee has the power and authority to
execute and deliver this Agreement and to carry out its terms; and the
execution, delivery, and performance of this Agreement has been duly authorized
by the Transferee by all necessary action.
     (iv) Binding Obligation. This Agreement constitutes a legal, valid, and
binding obligation of the Transferee, enforceable against it in accordance with
its terms, except as enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization, moratorium, liquidation, or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.
     (v) No Violation. The execution, delivery, and performance of this
Agreement by the Transferee and the consummation of the transactions
contemplated by this Agreement and the fulfillment of the terms hereof do not
(A) conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice or lapse of time) a default under, the
limited liability company agreement of the Transferee; (B) conflict with or
breach any of the material terms or provisions of, or constitute (with or
without notice or lapse of time) a default under, any indenture, agreement, or
other instrument to which the Transferee is a party or by which it may be bound
or any of its properties are subject; (C) result in the creation or imposition
of any Lien upon any of its properties pursuant to the terms of any material
indenture, agreement, or other instrument (other than as permitted by the Basic
Documents); (D) violate any law or, to the knowledge of the Transferee, any
order, rule, or regulation applicable to it or its properties; or (E)
contravene, violate, or result in a default under any judgment, injunction,
order, decree, or other instrument of any court or of any federal or state
regulatory body, administrative agency, or other governmental instrumentality
having jurisdiction over the Transferee or any of its properties, except to the
extent that such contravention, violation, or default would not be likely to
have a Material Adverse Effect.
     (vi) No Proceedings. There are no proceedings in which the Transferee has
been served or, to the knowledge of the Transferee, proceedings or
investigations that are pending or threatened, in each case against the
Transferee, before any court, regulatory body, administrative agency, or other
tribunal or
SUBI Certificate Transfer Agreement

6



--------------------------------------------------------------------------------



 



governmental instrumentality (A) asserting the invalidity of this Agreement, (B)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or (C) seeking any determination or ruling that, in the
reasonable judgment of the Transferee, would materially and adversely affect the
performance by the Transferee of its obligations under this Agreement.
     (d) The representations and warranties set forth in this Section shall
survive the sale of the Assets by the Transferor to the Transferee and the sale
of the Assets by the Transferee to the Trust. Upon discovery by the Transferor,
the Transferee or the Trustee of a breach of any of the foregoing
representations and warranties, the party discovering such breach shall give
prompt written notice to the others.
     Section 2.04 Financing Statement and Books and Records.
     (a) In connection with the conveyance of the Assets hereunder, the
Transferor agrees that on or prior to the Closing Date it will deliver to the
Transferee, with all requisite endorsements, the 2008-A SUBI Certificate and
will file, at its own expense, one or more financing statements with respect to
the Assets meeting the requirements of applicable state law in such manner as
necessary to perfect the sale of the Assets, and the proceeds thereof to the
Transferor (and any continuation statements as are required by applicable state
law), and to deliver a file-stamped copy of each such financing statement (or
continuation statement) or other evidence of such filings (which may, for
purposes of this Section 2.04, consist of telephone confirmation of such filings
with the file stamped copy of each such filing to be provided to the Transferee
in due course), as soon as is practicable after receipt by the Transferor
thereof.
     (b) The Transferor further agrees that it will treat the transfer of the
Assets as a sale for accounting purposes, take no actions inconsistent with the
Transferee’s ownership of the Assets and on or prior to the Closing Date
indicate on its books, records, and statements that the Assets have been sold to
the Transferee.
     Section 2.05 Acceptance by the Transferee. The Transferee agrees to comply
with all covenants and restrictions applicable to a Holder of the 2008-A SUBI
Certificate and the interest in the 2008-A SUBI represented thereby, whether set
forth in the 2008-A SUBI Certificate, in the SUBI Trust Agreement, or otherwise,
and assumes all obligations and liabilities, if any, associated therewith.
     Section 2.06 Release of Claims. Pursuant to Section 3.04(b) of the Titling
Trust Agreement and Section 12.02(b) of the 2008-A SUBI Supplement, the
Transferee hereby covenants and agrees for the express benefit of each holder
from time to time of a UTI Certificate and any other SUBI Certificate that the
Transferee shall release all claims to the UTI Assets and the related Other SUBI
Assets, respectively, and, in the event such release is not given effect, to
subordinate fully all claims it may be deemed to have against the UTI Assets or
such Other SUBI Assets, as the case may be.
SUBI Certificate Transfer Agreement

7



--------------------------------------------------------------------------------



 



ARTICLE THREE
MISCELLANEOUS
     Section 3.01 Amendment.
     (a) Any term or provision of this Agreement may be amended by the parties
hereto, without the consent of any other Person; provided that (i) either
(A) any amendment that materially and adversely affects the interests of the
Noteholders shall require the consent of Noteholders evidencing not less than a
Majority Interest of the Notes voting together as a single class or (B) such
amendment shall not, as evidenced by an Officer’s Certificate of NALL II
delivered to the Indenture Trustee, materially and adversely affect the
interests of the Noteholders and (ii) any amendment that adversely affects the
interests of the Trust Certificateholder, the Indenture Trustee or the Owner
Trustee shall require the prior written consent of each Person whose interests
are adversely affected. An amendment shall be deemed not to materially and
adversely affect the interests of the Noteholders if the Rating Agency Condition
is satisfied with respect to such amendment and the Officer’s Certificate
described in the preceding sentence is provided to the Indenture Trustee. The
consent of the Trust Certificateholder or the Owner Trustee shall be deemed to
have been given if NALL II does not receive a written objection from such Person
within 10 Business Days after a written request for such consent shall have been
given. The Indenture Trustee may, but shall not be obligated to, enter into or
consent to any such amendment that affects the Indenture Trustee’s own rights,
duties, liabilities or immunities under this Agreement or otherwise.
     (b) Notwithstanding the foregoing, no amendment shall (i) reduce the
interest rate or principal amount of any Note or change the due date of any
installment of principal of or interest in any Note, or the Redemption Price
with respect thereto, without the consent of the Holder of such Note, or
(ii) reduce the Outstanding Amount, the Holders of which are required to consent
to any matter without the consent of the Holders of at least a Majority Interest
of the Notes which were required to consent to such matter before giving effect
to such amendment.
     (c) Notwithstanding anything herein to the contrary, any term or provision
of this Agreement may be amended by the parties hereto without the consent of
any of the Noteholders or any other Person to add, modify or eliminate any
provisions as may be necessary or advisable in order to comply with or obtain
more favorable treatment under or with respect to any law or regulation or any
accounting rule or principle (whether now or in the future in effect); it being
a condition to any such amendment that the Rating Agency Condition shall have
been satisfied and the Officer’s Certificate described in Section 3.01(b)(i)(B)
is delivered to the Indenture Trustee.
     (d) It shall not be necessary for the consent of any Person pursuant to
this Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.
     (e) Not less than 15 days prior to the execution of any amendment to this
Agreement, NALL II shall provide each Rating Agency, the Trust
Certificateholder, the
SUBI Certificate Transfer Agreement

8



--------------------------------------------------------------------------------



 



Transferor, the Owner Trustee and the Indenture Trustee with written notice of
the substance of such amendment. No later than 10 Business Days after the
execution of any amendment to this Agreement, NALL II shall furnish a copy of
such amendment to each Rating Agency, the Trust Certificateholder, the Indenture
Trustee, the Swap Counterparty and the Owner Trustee.
     (f) Neither U.S. Bank, as trustee of NILT Trust nor the Indenture Trustee
shall be under any obligation to ascertain whether a Rating Agency Condition has
been satisfied with respect to any amendment. When the Rating Agency Condition
is satisfied with respect to such amendment, the Servicer shall deliver to a
Responsible Officer of U.S. Bank and Indenture Trustee an Officer’s Certificate
to that effect, and U.S. Bank and the Indenture Trustee may conclusively rely
upon the Officer’s Certificate from the Servicer that a Rating Agency Condition
has been satisfied with respect to such amendment.
     (g) Notwithstanding the foregoing, this Agreement may not be amended in any
way that would materially and adversely affect the rights of the Swap
Counterparty without notice to the Rating Agencies and the consent of the Swap
Counterparty; provided that the Swap Counterparty’s consent to any such
amendment shall not be unreasonably withheld, and provided, further that the
Swap Counterparty’s consent will be deemed to have been given if the Swap
Counterparty does not object in writing within 10 days of receipt of a written
request for such consent.
     Section 3.02 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to any otherwise applicable principles of conflict of laws (other than
Section 5-1401 of the New York General Obligations Law).
     Section 3.03 Severability. If one or more of the covenants, agreements, or
provisions of this Agreement shall be, for any reason whatever, held invalid or
unenforceable, such provisions shall be deemed severable from the remaining
covenants, agreements, and provisions of this Agreement, and such invalidity or
unenforceability shall in no way affect the validity or enforceability of such
remaining covenants, agreements, and provisions, or the rights of any parties
hereto. To the extent permitted by law, the parties hereto waive any provision
of law that renders any provision of this Agreement invalid or unenforceable in
any respect.
     Section 3.04 Binding Effect. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their permitted
successors and assigns.
     The Transferor acknowledges and agrees that (a) (i) the Transferee may,
pursuant to the Trust SUBI Certificate Transfer Agreement, transfer and assign
the 2008-A SUBI and the 2008-A SUBI Assets represented thereby and assign its
rights under this Agreement to Nissan Auto Lease Trust 2008-A and (ii) the
representation, warranties and covenants contained in this Agreement and the
rights of the Transferee under this Agreement are intended to benefit Nissan
Auto Lease Trust 2008-A; and (b) (i) Nissan
SUBI Certificate Transfer Agreement

9



--------------------------------------------------------------------------------



 



Auto Lease Trust 2008-A may, pursuant to the Indenture, pledge and grant a
security interest in the 2008-A SUBI and the 2008-A SUBI Assets represented
thereby and assign the Transferee’s rights under this Agreement to the Indenture
Trustee and (ii) the representation, warranties, and covenants contained in this
Agreement and the rights of the Transferee under this Agreement are intended to
benefit the Indenture Trustee (for the benefit of the holders of the Notes). The
Transferor hereby consents to all such transfers, assignments, pledges and
grants.
     Section 3.05 Headings. The Article and Section headings are for convenience
of reference only and shall not define or limit any of the terms or provisions
hereof.
     Section 3.06 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed and delivered shall be deemed to be an
original, but all of which counterparts shall together constitute but one and
the same instrument.
     Section 3.07 Further Assurances. Each party hereto shall do such acts, and
execute and deliver to the other party such additional documents or instruments
as may be reasonably requested, in order to effect the purposes of this
Agreement and to better assure and confirm unto the requesting party its rights,
powers and remedies hereunder.
     Section 3.08 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and each Holder of the 2008-A
SUBI Certificate and each Registered Pledgee, who shall be considered
third-party beneficiaries hereof. Except as otherwise provided in this
Agreement, no other Person shall have any right or obligation hereunder.
     Section 3.09 No Petition. Each of the parties hereto covenants and agrees
that prior to the date that is one year and one day after the date upon which
all obligations under each Securitized Financing have been paid in full, it will
not institute against, or join any other Person in instituting against the
Grantor, the Transferor, the Trustee, the Titling Trust, the Issuing Entity, any
Special Purpose Affiliate or any Beneficiary, any bankruptcy, reorganization,
arrangement, insolvency or liquidation Proceeding or other Proceeding under any
federal or state bankruptcy or similar law.
     This Section shall survive the complete or partial termination of this
Agreement, the resignation or removal or the Trustee and the complete or partial
resignation or removal of the Servicer.
     Section 3.10 No Recourse. It is expressly understood and agreed by the
parties hereto that (a) this Agreement is executed and delivered by U.S. Bank,
not individually or personally, but solely as trustee of NILT Trust, in the
exercise of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings, and agreements herein made on the part of the
Transferor, as it relates to NILT Trust, is made and intended not as personal
representations, undertakings, and agreements by U.S. Bank, but is made and
intended for the purpose of binding only NILT Trust, (c) nothing herein
contained shall be construed as creating any liability on U.S. Bank,
individually or personally, to perform any covenant, either expressed or
implied, contained herein, all
SUBI Certificate Transfer Agreement

10



--------------------------------------------------------------------------------



 



such liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, and (d) under no
circumstances shall U.S. Bank be personally liable for the payment of any
indebtedness or expenses of NILT Trust under this Agreement or any other related
documents.
[Signature Page to Follow]
SUBI Certificate Transfer Agreement

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective officers duly authorized as of the day and
year first above written.

              NILT TRUST, as Transferor
 
       
 
  By:   U.S. BANK NATIONAL
 
      ASSOCIATION, as Managing
 
      Trustee

                 
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
                    NISSAN AUTO LEASING LLC II, as     Transferee
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

SUBI Certificate Transfer Agreement

S-1



--------------------------------------------------------------------------------



 



SCHEDULE I
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
     In addition to the representations, warranties and covenants contained in
the SUBI Certificate Transfer Agreement, NILT Trust (“NILT Trust”), as
depositor, hereby represents, warrants, and covenants to the Nissan Auto Leasing
LLC II (“NALL II”), as transferee, as follows on the Closing Date:
1. The SUBI Certificate Transfer Agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the 2008-A SUBI
Certificate in favor of NALL II, which security interest is prior to all other
Liens and is enforceable as such as against creditors of and purchasers from
NILT Trust.
2. The 2008-A SUBI Certificate constitutes a “general intangible,” “instrument,”
“certificated security,” or “tangible chattel paper,” within the meaning of the
applicable UCC.
3. NILT Trust owns and has good and marketable title to the 2008-A SUBI
Certificate free and clear of any Liens, claim or encumbrance of any Person,
excepting only liens for taxes, assessments or similar governmental charges or
levies incurred in the ordinary course of business that are not yet due and
payable or as to which any applicable grace period shall not have expired, or
that are being contested in good faith by proper proceedings and for which
adequate reserves have been established, but only so long as foreclosure with
respect to such a lien is not imminent and the use and value of the property to
which the Lien attaches is not impaired during the pendency of such proceeding.
4. NILT Trust has received all consents and approvals to the sale of the 2008-A
SUBI Certificate hereunder to NALL II required by the terms of the 2008-A SUBI
Certificate to the extent that it constitutes an instrument or a payment
intangible.
5. NILT Trust has received all consents and approvals required by the terms of
the 2008-A SUBI Certificate, to the extent that it constitutes a securities
entitlement, certificated security or uncertificated security, to the transfer
to NALL II of its interest and rights in the 2008-A SUBI Certificate hereunder.
6. NILT Trust has caused or will have caused, within ten days after the
effective date of the SUBI Certificate Transfer Agreement, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the 2008-A
SUBI Certificate from NILT Trust to NALL II and the security interest in the
2008-A SUBI Certificate granted to NALL II hereunder.
7. To the extent that the 2008-A SUBI Certificate constitutes an instrument or
tangible chattel paper, all original executed copies of each such instrument or
tangible chattel paper have been delivered to NALL II.
SUBI Certificate Transfer Agreement

S-2



--------------------------------------------------------------------------------



 



8. Other than the transfer of the 2008-A SUBI Certificate from NILT Trust to
NALL II under the SUBI Certificate Transfer Agreement and from NALL II to the
Issuing Entity under the Trust SUBI Certificate Transfer Agreement and the
security interest granted to the Indenture Trustee pursuant to the Indenture,
NILT Trust has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed the 2008-A SUBI Certificate. NILT Trust has not authorized
the filing of, nor is aware of, any financing statements against NILT Trust that
include a description of collateral covering the 2008-A SUBI Certificate other
than any financing statement relating to any security interest granted pursuant
to the Basic Documents or that has been terminated.
9. No instrument or tangible chattel paper that constitutes or evidences the
2008-A SUBI Certificate has any marks or notations indicating that it has been
pledged, assigned or otherwise conveyed to any Person other than the Indenture
Trustee.
SUBI Certificate Transfer Agreement

S-3